ALLEN, J.
1. Under the motor ti ansportation act, Sections 614-84 to 614-102, General Code, additional service cannot be instituted upon a mo-torbus route over the protest of a competing traction company serving the same territory, unless the record shows that public convenience and necessity will theieby be served. The fact that the granting of ah additional run upon such route will be for the convenience of the carrier applying therefor does not of itself alone constitute evidence of public convenience and necessity.
2. Under the motor transportation act, Sections 614-84 to 614-102, General Code, a change in schedule is not justified if the recoid shows that the main purpose of such change is to enable a motorbus company to take prospective passengers from a competing motor transportation company serving the same territory.
(Marshall, CJ., Robinson, Jones and Matthias, JJ., concur.)